Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 30, 2015

                                    No. 04-14-00338-CR

                                Benny Cavazos VALVERDE,
                                        Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR3980
                         Honorable Melisa Skinner, Judge Presiding


                                       ORDER

        Appellee’s motion for extension of time to file brief is GRANTED. The appellee’s brief
is due on October 30, 2015.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court